          Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

JOHN NEWMAN                                     :
259 Blue Stone Hills Drive                      :
Harrisonburg, VA 22801                          :
                                                :
            Plaintiff,                          :      Civil Action No. 1:21-cv-307
                                                :
     v.                                         :
                                                :
DRUG ENFORCEMENT                                :
ADMINISTRATION,                                 :
950 Pennsylvania Avenue, NW                     :
Washington, DC 20530-0001, and                  :
                                                :
FEDERAL BUREAU OF                               :
INVESTIGATION,                                  :
935 Pennsylvania Ave, NW                        :
Washington, DC 20535, and                       :
                                                :
EXECUTIVE OFFICE OF                             :
UNITED STATES ATTORNEYS                         :
United States Department of Justice             :
950 Pennsylvania Avenue, NW,                    :
Room 2242                                       :
Washington, DC 20530-0001,                      :
                                                :
            Defendants.                         :


      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

                            JURISDICTION AND PARTIES

1.   Plaintiff brings this action under the Freedom of Information Act, 5 U.S.C. § 552

     (“FOIA”), and the Declaratory Judgment Act, 28 U.S. C. § 2201, et seq. (“DJA”).




                                            1
          Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 2 of 11




2.   Plaintiff JOHN NEWMAN (“NEWMAN”) is a retired Army officer who is presently

     employed as a political science professor at James Madison University in Harrisonburg,

     Virginia. NEWMAN teaches related classes and seminars on the Kennedy presidency at

     James Madison University, presents educational materials on the Kennedy presidency at

     various seminars and colloquia, and publishes results of his research in the form of books

     and articles. NEWMAN is currently compiling scholarly research on the presidency of

     John F. Kennedy for use in publications, the classes he teaches and for other educational

     purposes and distributional fora.

3.   As a result of his scholarly research into the Kennedy administration, the case of a former

     Cuban exile, Manuel Antonio Carlos Veciana Blanche (“VECIANA”), has become of

     critical interest and importance to several questions that have arisen. On 13 March 1974

     VECIANA was sentenced to two concurrent seven-year terms, with an additional special

     parole of three years. VECIANA was incarcerated in the United States Penitentiary in

     Atlanta by the United States District Court for the Southern District of New York after a

     conviction on drug charges. VECIANA was released on parole in mid-February 1976.

     VECIANA died 18 June 2020.

4.   NEWMAN sought records related to VECIANA by filing FOIA requests as described

     hereafter.

5.   Defendant DRUG ENFORCEMENT ADMINISTRATION (“DEA”) is an agency of the

     United States and has possession and control over information and records that are the

     subject of this action.




                                              2
          Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 3 of 11




6.   Defendant FEDERAL BUREAU OF INVESTIGATION (“FBI”) is an agency of the

     United States and has possession and control over information and records that are the

     subject of this action.

7.   Defendant EXECUTIVE OFFICE OF UNITED STATES ATTORNEYS (“EOUSA”) is

     an agency of the United States and has possession and control over information and

     records that are the subject of this action.

                                            I – DEA CLAIM

8.   Plaintiff incorporates and realleges the allegations set forth in paragraphs 1 through 7

     above.

9.   By a letter dated 18 September 2020 counsel for NEWMAN submitted by electronic mail

     a request under the FOIA to the defendant DEA. The request sought:

     A.       Any and all records in your possession or control relating to or regarding the
              opening of an investigation of Mr. Veciana's that was related to, or lead to, the
              indictments in case numbers 73-CR-793 and 74-CR-7 in the Southern District of
              New York including any records related to investigations and prosecutions in the
              Southern District of New York or in any other jurisdiction including but not
              limited to your offices in Florida and Puerto Rico.
     B.       Any and all correspondence in your possession or control relating to or regarding
              Mr. Veciana including any and all correspondence between the Office of the
              United States Attorney for the Southern District of New York, the United States
              Parole Commission, or any other branch or department of the United States
              government or any state government or foreign government related to or
              regarding the investigations related to, regarding, or leading to the indictments
              and prosecution in case numbers 73-CR-793 and 74-CR-7 in the Southern District
              of New York.
     C.       Any and all telephone call records in your possession or control relating to or
              regarding the investigation and prosecution of the charges in case numbers 73-
              CR-793 and 74-CR-7 in the Southern District of New York.
     D.       Any and all recordings of any type of any interview, telephone call, or other event
              in your possession or control relating to or regarding the investigation and
              prosecution of the charges in case numbers 73-CR-793 and 74-CR-7 in the
              Southern District of New York.
     E.       Any and all transcripts of any and all recordings of any type of any interview,
              telephone call, or other event in your possession or control relating to or regarding

                                                3
           Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 4 of 11




             the investigation and prosecution of the charges in case numbers 73-CR-793 and
             74-CR-7 in the Southern District of New York.
      F.     Any and all photographs in your possession or control relating to or regarding Mr.
             Veciana related to, regarding, or arising from the investigation and prosecution of
             the charges in case numbers 73-CR-793 and 74-CR-7 in the Southern District of
             New York.
      G.     Any and all reports prepared pursuant to 18 U.S.C § 4208, in effect at the time of
             Mr. Veciana's incarceration and parole, in your possession or control relating to or
             regarding Mr. Veciana.
      H.     Your full file on case numbers the investigation and prosecution of case numbers
             73-CR-793 and 74-CR-7 in the Southern District of New York.
      I.     On November 28, 1977, the FBI’s San Juan Field Office requested by teletype
             that FBI Headquarters “CONTACT DEA HEADQUARTERS IN AN EFFORT
             TO DETERMINE THE REASON FOR VECIANA’S EARLY RELEASE FROM
             PRISON. IT WOULD BE IMPORTANT TO KNOW WHETHER DEA
             CONSULTED WITH ANY GOVERNMENT OFFICIALS CONCERNING THE
             FACT THAT VECIANA CLAIMED TO HAVE PERTINENT KNOWLEDGE
             OF THE KENNEDY ASSASSINATION.” Please provide any and all records in
             regard to or relating to any inquiry, correspondence, notes or other
             communication made by the Federal Bureau of Investigation and any and all
             records of any and all responses or other communication to the FBI in regard to or
             relating to Veciana’s parole and/or discussions with other government officials
             about Veciana’s knowledge of the Kennedy Assassination. A copy of the teletype
             is attached for your reference.
      J.     If you claim that a record responsive to requests A to H above has been destroyed
             in whole or in part, please provide any and all records of that destruction,
             including but not limited to records indicating the date of destruction, a
             description of exactly what was destroyed, any cited authority for the destruction,
             and any identifying information regarding the person(s) who accomplished and
             recorded the destruction.

      NEWMAN’S request also sought a search and copy fee waiver, and asked that a search

      be conducted using all reasonable variations of the name “Manual Antonio Carlos

      Veciana Blanche.” The request specifically asked that records in field offices in the

      Southern District of New York, Florida and Puerto Rico be searched for records

      responsive to the request. See Ex. 1.

10.   By a letter addressed to NEWMAN’s counsel dated 21 October 2020, Defendant DEA

      responded to NEWMAN’s 18 September 2020 FOIA request and assigned the request the

      case number 20-00681-F. See Ex. 2.
                                              4
           Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 5 of 11




11.   On 21 October 2020 the DEA advised NEWMAN that it was of the opinion that the

      “Executive Office of United States Attorney was the component within the Department

      of Justice responsible for responding to FOIA/PA requests for information that is

      maintained by the USAO.” The DEA further advised that no further action would be

      taken by it on NEWMAN’s request for documents in the possession and control of the

      DEA. DEA administratively closed the request although it did say it had forwarded the

      request to EOUSA for possible further action. Id.

12.   On November 13, 2020, NEWMAN filed an appeal of the DEA final determination of 21

      October 2020 through the Department of Justice’s online filing portal. See Ex. 3. The

      appeal pointed out that NEWMAN’s request of 18 September 2020 had not sought the

      United States Attorney’s records but the investigative records of the Defendant DEA to

      whom the request had been directed. Consequently, DEA failed to carry out a good faith

      search for records under its possession or control as required by the FOIA. Id.

13.   On 13 November 2020 the Office of Information Policy (OIP) of the Department of

      Justice (DOJ) acknowledged receipt of the appeal by a letter delivered via electronic mail

      to counsel for NEWMAN. OIP assigned number A-2021-00285 to the appeal. See Ex. 4.

14.   On 10 December 2020 OIP by a letter delivered via electronic mail to counsel for

      NEWMAN affirmed the DEA determination of 21 October 2020 on “partly modified

      grounds.” OIP advised that DEA had conducted a search for responsive records although

      no such indication that any search had been made was given in the 21 October 2020

      determination.   OIP further advised “that any potentially responsive records were

      destroyed in July 2011….”       Based on that representation OIP advised that it had




                                              5
           Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 6 of 11




      determined “that DEA’s response was correct and that it conducted an adequate,

      reasonable search for responsive records.” See Ex. 5.

15.   On 17 November 2020 EOUSA posted a cryptic FOIA submission detail online which,

      upon information and belief, may be an acknowledgment of the DEA referral of

      NEWMAN’s request to EOUSA. See Ex. 6. No other or further response has been made

      to Plaintiff from EOUSA after the supposed DEA forwarding of the 24 July 2020 FOIA

      request to it.

16.   NEWMAN has exhausted his administrative remedies in regard to the 18 September

      2020 FOIA request to DEA.

17.   NEWMAN has a legal right under the FOIA to obtain the records he seeks from the

      DEA, and there is no legal basis for DEA’s denial of said right.

                                           II. – FBI CLAIM

18.   Plaintiff incorporates and realleges the allegations set forth in paragraphs 1 through 7

      above.

19.   By a certified letter dated 24 July 2020 counsel for NEWMAN submitted a request under

      the FOIA to the defendant FBI. The request sought:

      A.       Any and all records in your possession or control relating to or regarding the
               opening of an investigation of Mr. Veciana's that was related to, or lead to, the
               indictments in case numbers 73-CR-793 and 74-CR-7 in the Southern District of
               New York including any records related to investigations and prosecutions in the
               Southern District of New York or in any other jurisdiction including but not
               limited to your offices in Florida and Puerto Rico.
      B.       Any and all correspondence in your possession or control relating to or regarding
               Mr. Veciana including any and all correspondence between the Office of the
               United States Attorney for the Southern District of New York, the United States
               Parole Commission, or any other branch or department of the United States
               government or any state government or foreign government related to or
               regarding the investigations related to, regarding, or leading to the indictments
               and prosecution in case numbers 73-CR-793 and 74-CR-7 in the Southern District
               of New York.
                                               6
           Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 7 of 11




      C.       Any and all telephone call records in your possession or control relating to or
               regarding the investigation and prosecution of the charges in case numbers 73-
               CR-793 and 74-CR-7 in the Southern District of New York.
      D.       Any and all recordings of any type of any interview, telephone call, or other event
               in your possession or control relating to or regarding the investigation and
               prosecution of the charges in case numbers 73-CR-793 and 74-CR-7 in the
               Southern District of New York.
      E.       Any and all transcripts of any and all recordings of any type of any interview,
               telephone call, or other event in your possession or control relating to or regarding
               the investigation and prosecution of the charges in case numbers 73-CR-793 and
               74-CR-7 in the Southern District of New York.
      F.       Any and all photographs in your possession or control relating to or regarding Mr.
               Veciana related to, regarding, or arising from the investigation and prosecution of
               the charges in case numbers 73-CR-793 and 74-CR-7 in the Southern District of
               New York.
      G.       Any and all reports prepared pursuant to 18 U.S.C § 4208, in effect at the time of
               Mr. Veciana's incarceration and parole, in your possession or control relating to or
               regarding Mr. Veciana.
      H.       Your full file on case numbers the investigation and prosecution of case numbers
               73-CR-793 and 74-CR-7 in the Southern District of New York.
      I.       If you claim that a record responsive to requests A to H above has been destroyed
               in whole or in part, please provide any and all records of that destruction,
               including but not limited to records indicating the date of destruction, a
               description of exactly what was destroyed, any cited authority for the destruction,
               and any identifying information regarding the person(s) who accomplished and
               recorded the destruction.

      NEWMAN’S request also sought a search and copy fee waiver, and asked that a search

      be conducted using all reasonable variations of the name “Manual Antonio Carlos

      Veciana Blanche.” The request specifically asked that records in field offices in the

      Southern District of New York, Florida and Puerto Rico be searched for records

      responsive to the request in addition to searching the Central Records System (CRS). See

      Ex. 7.

20.   Defendant FBI received NEWMAN’s FOIA request on 27 July 2020. See Ex. 8.

21.   By letter dated 3 August 2020 the FBI acknowledge receipt of NEWMAN’s 24 July 2020

      FOIA request and assigned it FOIPA Request No. 1471658-000. The letter advised that

      NEWMAN’s public interest fee waiver was under consideration and that NEWMAN
                                                 7
           Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 8 of 11




      “will be advised of the decision if fees are applicable.” The letter also advised that as “an

      educational institution, noncommercial institution or representative of the news media

      requester, you will be charged applicable duplication fees in accordance with 5 USC §

      552(a)(4)(ii)(III).” See Ex. 9.

22.   By a determination letter dated 18 August 2020 FBI advised that it had conducted a

      search and were unable to “identify records responsive to your request.” It also advised

      that potentially responsive records had been transferred to the National Archives and

      referenced file number 105-HQ-184784. Id.

23.   By a certified letter to OIP dated 28 September 2020 NEWMAN appealed the FBI’s 18

      August 2020 determination. See Ex. 10.

24.   On 20 October 2020 a letter delivered by electronic mail from OIP to counsel for

      NEWMAN acknowledged receipt of the appeal. OIP assigned number A-2021-00047 to

      the appeal. See Ex.11.

25.   To date OIP has taken no action on appeal number A-2021-00047 and more than 30 days

      have passed since the filing of the appeal. NEWMAN has exhausted his administrative

      remedies in regard to the 18 September 2020 FOIA request to DEA.

26.   NEWMAN has constructively exhausted his administrative remedies in regard to his 24

      July 2020 FOIA request to the FBI.

27.   NEWMAN has a legal right under the FOIA to obtain the records he seeks from the FBI

      and there is no legal basis for the FBI’s denial of said right.

                                         III. – EOUSA CLAIM

28.   Plaintiff incorporates and realleges the allegations set forth in paragraphs 1 through 7,

      and paragraphs 11 and 15, above.

                                                 8
           Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 9 of 11




29.   By a certified letter dated 24 July 2020 counsel for NEWMAN submitted a request under

      the FOIA to the defendant EOUSA. The request sought:

      A.     Any and all records in your possession or control relating to or regarding Mr.
             Veciana’s parole from prison.
      B.     Any and all correspondence in your possession or control relating to or regarding
             Mr. Veciana including any and all correspondence between the Office of the
             United States Attorney for the Southern District of New York and the United
             States Parole Commission.
      C.     Any and all telephone call records in your possession or control relating to or
             regarding the investigation and prosecution of the charges in case numbers 73-
             CR-793 and 74-CR-7 in the Southern District of New York.
      D.     Any and all recordings of any type of any interview, telephone call, or other event
             in your possession or control relating to case numbers 73-CR-793 and 74-CR-7 in
             the Southern District of New York.
      E.     Any and all transcripts of any and all recordings of any type of any interview,
             telephone call, or other event in your possession or control relating to or regarding
             case numbers 73-CR-793 and 74-CR-7 in the Southern District of New York.
      F.     Any and all photographs in your possession or control relating to or regarding Mr.
             Veciana.
      G.     Any and all reports prepared pursuant to 18 U.S.C § 4208, in effect at the time of
             Mr. Veciana’s incarceration and parole, in your possession or control relating to
             or regarding Mr. Veciana.
      H.     Your full file on case numbers 73-CR-793 and 74-CR-7 in the Southern District
             of New York.
      I.     If you claim that a record responsive to requests A to H above has been destroyed
             in whole or in part, please provide any and all records of that destruction,
             including but not limited to records indicating the date of destruction, a
             description of exactly what was destroyed, any cited authority for the destruction,
             and any identifying information regarding the person(s) who accomplished and
             recorded the destruction.

      NEWMAN’S request also advised the EOUSA that the subject of the request,

      VECIANA, had been indicted by a Grand Jury in the Southern District of New York on

      10 August 1973 in case number 73-CR-793, styled United States v. Antonio Veciana and

      Ariel Pomares, which indictment was superseded on 4 January 1974 under the same style

      but bearing case number 74-CR-7. NEWMAN’S request also sought a search and copy

      fee waiver, and asked that a search be conducted using all reasonable variations of the

      name “Manual Antonio Carlos Veciana Blanche.” See Ex. 12.
                                               9
             Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 10 of 11




30.      NEWMAN’S 24 July 2020 FOIA request was received by EOUSA on 31 July 2020. See

         Ex. 13.

31.      To date, EOUSA has not responded to NEWMAN’S FOIA request of 24 July 2020.

32.      To date, EOUSA has not responded to DEA’s 21 October 2020 referral of NEWMAN’S

         18 September 2020 request to it other than to acknowledge receipt of the referral.

33.      More than 20 days have expired since 31 July 2020 when EOUSA received the DEA

         referral of NEWMAN’s FOIA request of 24 July 2020 and EOUSA has not made any

         final determination on the request.

34.      More than 20 days have expired since EOUSA received DEA’s 21 October 2020 referral

         of NEWMAN’S 18 September 2020 request to DEA and EOUSA has not made any final

         determination on the request.

35.      NEWMAN has constructively exhausted his administrative remedies in regard to his 24

         July 2020 FOIA request to the EOUSA.

36.      NEWMAN has constructively exhausted his administrative remedies in regard to DEA’s

         21 October 2020 referral to EOUSA of NEWMAN’S 18 September 2020 request to

         DEA.

37.      NEWMAN has a legal right under the FOIA to obtain the records he seeks from the

        EOUSA and there is no legal basis for the EOUSA’s denial of said right.

      WHEREFORE, Plaintiff prays that this Court:

         1. order Defendants to conduct a full good faith search for records responsive to

         Plaintiff’s FOIA requests and to make all records responsive to that request promptly

         available to him;




                                                 10
       Case 1:21-cv-00307 Document 1 Filed 02/02/21 Page 11 of 11




   2. order Defendants to conduct a thorough search for all information, materials and

   records responsive to the items set forth in Plaintiff’s FOIA requests;

   3. order Defendants to provide Plaintiff an inventory listing and describing all

   information, records and materials responsive to the items set forth in Plaintiff’s FOIA

   requests;

   4. order Defendants to provide Plaintiff an index correlated to the inventory of responsive

   documents and justifying any withheld documents or portions of documents;

   5. order that Defendants grant Plaintiff’s request for a waiver of fees;

   6. order that any materials found by this Court to be exempt from disclosure be preserved

   by the Defendants until further order of this Court authorizes their destruction or release;

   7. expedite this action in every way pursuant to 5 U.S.C. § 552 and 28 U.S.C. § 1657;

   8. award Plaintiff attorney fees and costs pursuant to 5 U.S.C. § 552(a)(4)(E) and the

   Equal Access to Justice Act, 28 U.S.C. § 2412; and

   9. order such other and further relief as may be warranted.

                                          Respectfully submitted,

                                          /s/ Dan L. Hardway
                                          _____________________________
                                          Dan L. Hardway #WV0001
                                          PO Box 625
                                          Cowen, WV 26206
                                          Phone (304) 449-4722
                                          Counsel for Plaintiff
                                          dan@hardwaylaw.com

Dated: February 2, 2021




                                            11
